Citation Nr: 0509100	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  96-44 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The veteran served with the Army National Guard from October 
1964 to February 1965.  He later served on active duty from 
July 1965 to June 1968, and from June 1970 to March 1973.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In an August 1995 rating decision, the RO denied service 
connection for alcohol abuse and dependence and depressive 
disorder.  In a January 1997 rating decision, the RO denied 
service connection for PTSD.  

The veteran appealed the RO's decisions to the Board.  After 
conducting additional evidentiary development pursuant to 38 
C.F.R. § 19(a)(2) (2002), in a March 2003 decision, the Board 
denied service connection for a psychiatric disability, 
including PTSD.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19(a)(2).  See Disabled American 
Veterans (DAV), et. al., v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

In July 2003, a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Motion for 
Remand, in light of the Federal Circuit's DAV decision.  In a 
September 2003 order, Court granted the motion, vacated the 
Board's March 2003 decision and remanded the matter to the 
Board for readjudication.  In June 2004, the Board remanded 
the matter to the RO for due process considerations.  





FINDINGS OF FACT

1.  Depressive disorder was not present in service or for 
many years thereafter nor does the record contain any 
indication that it is it related to the veteran's active 
service or any incident therein.

2.  The veteran did not engage in combat with the enemy.

3.  The evidence does not establish that the veteran has PTSD 
attributable to a corroborated in-service stressor.


CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a July 2001 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
advised the veteran to submit or identify any additional 
evidence he felt would support his claim.  Pelegrini v. 
Principi (Pelegrini II), No. 01-944 (U.S. Vet. App. June 24, 
2004)17 Vet. App. 412 (2004).

Here, it is noted that the original rating decisions on 
appeal which denied the veteran's claims were dated prior to 
the enactment of the VCAA.  Obviously, therefore, the veteran 
did not receive a VCAA notice prior to the initial rating 
decisions denying his claims.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  The RO has also contacted the service department in 
an attempt to obtain corroboration of the veteran's reported 
stressors.  

After a review of the record in this case, the Board finds no 
indication of any available, pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that outstanding Federal department 
or agency records exist that should be requested in 
connection with the claims adjudicated in this decision.  38 
U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

The record also shows that the veteran has been afforded VA 
medical examinations in connection with his claim.  An 
additional medical examination is not necessary; rather, it 
is appropriate to proceed with consideration of the veteran's 
appeal based on the evidence of record.  See 38 C.F.R. § 
3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  


I.  Factual Background

Service personnel records show that the veteran served in 
Vietnam from April 1966 to June 1968 with the Headquarters 
Company, 46th Engineer Battalion.  He later served another 
tour of duty in Vietnam from June 1970 to January 1972 with 
the Headquarters Company, 815th Engineering Battalion.  He 
was not wounded in action.  His military occupation specialty 
(MOS) was that of water supply specialist.  He was awarded 
the Bronze Star Medal.  He was not awarded the Silver Star or 
a Combat Infantryman Badge.

Service medical records disclose that the veteran presented 
at an aid station in March 1967.  He reported having 
sustained an injury to the left forehead and back of the 
head.  He stated that a water pump blew up in his face.  Six 
stitches were applied to an open wound on the left forehead; 
a dressing was applied to a minor wound.  A treatment entry 
of September 1971 indicates that the veteran complained of 
"bad nerves."  Librium was prescribed.  An examination was 
performed in March 1973 for the veteran's separation from 
service.  He was evaluated as psychiatrically normal.

A VA psychiatric examination was performed in August 1994.  
The veteran related that he had two tours of duty in Vietnam, 
covering a period of about four years.  He stated that his 
problems had begun in Vietnam and that he always felt nervous 
and anxious because of frequent mortar attacks and close 
encounters with enemy.  He claimed that he started drinking 
heavily at that time and had frequent dreams and nightmares 
about combat experiences in Vietnam.  The diagnoses on Axis I 
included alcohol abuse and dependence, chronic; and 
depressive disorder, secondary to alcohol abuse.

In a statement dated in December 1996, the veteran related 
that he served in Vietnam from April 1966 to June 1968, and 
from June 1970 to January 1972, for a total of 45 months.  He 
noted that his MOS was that of water supply specialist.  He 
stated that he served in direct combat support of infantry 
and artillery units and that the water supply unit supplied 
remote fire bases and outposts which came under rocket and 
mortar attack and sniper fire.  He reported receiving various 
awards and citations, including the Silver Star.

The veteran's statement goes on to describe several stressors 
to which he attributed PTSD.  He alleged that, in June 1966, 
in Saigon, just after his arrival in Vietnam, he saw a buddy, 
also a new arrival, get killed by a mortar round fired into a 
base camp.  Also, he stated that, in 1968, during the Tet 
Offensive, he was at Long Binh when the enemy came through 
the wire.  He reported that he shot a Vietnamese infiltrator 
right between the eyes but that the infiltrator turned out to 
have been the company barber.  In addition, he alleged that 
shortly after the Tet Offensive, his water purification unit 
blew up, possibly detonated by a booby trap.  He reportedly 
sustained a concussion and shrapnel wounds to the face and 
head.  He claimed that, while he was in Vietnam, that he saw 
many dead and wounded, both American and Vietnamese.  He 
alleged that, on two separate occasions, upon returning to 
Vietnam after extended leave, he was told that his squad had 
been lost.  In a statement dated in January 1997, the veteran 
reported that he was unable to name the buddy who was killed 
upon arrival in Vietnam.

VA outpatient reports, dated from January 1994 to April 1998, 
are of record.  They reflect that the veteran sought 
treatment for alcohol dependence and PTSD.

The veteran was hospitalized at a VA medical facility from 
October to November 1996.  He referred to an explosion during 
service in Vietnam when he sustained a head injury and had a 
scar on the forehead.  It was noted that the main reason for 
the hospitalization was that the veteran sought admission to 
a PTSD program and had to maintain sobriety.  The diagnoses 
on Axis I were alcohol dependence and PTSD.

The veteran was hospitalized at a VA medical facility from 
August to September 1997.  He indicated that he served two 
tours of duty in Vietnam, assigned as a combat engineer to 
water purification duties and that the assignments put him 
close to fire bases.  He stated that he saw mortar fire, 
killings and dead bodies and that he was present in an area 
which was attacked, took casualties, and was almost overrun.  
He alleged that three of his friends were killed.  He 
reported that all of these experiences left him with feelings 
of detachment, alienation, numbing of responsiveness, 
depression and insomnia.  The diagnosis on Axis I was PTSD, 
delayed type with affective features.

A VA psychiatric examination was performed in January 1999.  
The examiner stated that the claims file was not available 
for review.  The veteran referred to coming under rocket and 
mortar attacks during both tours of duty in Vietnam while 
assigned to engineering units.  He also noted an episode 
during his first tour of duty in Vietnam when he went to an 
outpost to check a water purification.  He stated that the 
water purification unit exploded while he was checking it.  
He described an incident during his second tour of duty in 
which he saw a Vietnamese girl come out from a bush holding 
something in her hand.  He stated that he thought that the 
object was a grenade and shot her, only to find out that it 
was a rock.  The veteran reported having nightmares of 
fighting, being chased and shot at.  He indicated that he 
could not be around people; that loud noises troubled him; 
and that he did not like crowds.  The diagnoses on Axis I 
were PTSD, chronic; depressive disorder, secondary to PTSD; 
and alcohol dependence.

A statement, dated in May 1999, was received from Joe Law, a 
mental health clinician.  He indicated that his report was 
based on a review of voluminous VA medical records.  He 
referred to the veteran's account of the chaos and confusion 
of the Tet Offensive of 1968, during the veteran's first tour 
of active duty, when Viet Cong soldiers overran much of Long 
Binh and Bien Hoa areas, with much loss of life.  He further 
referred to the veteran's account of his second tour of duty 
in Vietnam when he was assigned to various fire bases, 
providing water purification service, and experiencing the 
fear of awaiting enemy attack.  The clinician observed that 
he detected no evidence of falsifications in the veteran's 
account of combat experiences.  The diagnoses on Axis I 
included PTSD; dysthymic disorder secondary to PTSD; and 
alcohol dependence.

In a statement dated in August 2000, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) responded to 
the RO's inquiry for corroboration of the veteran's claimed 
in-service stressors.  USASCRUR referred to military records 
documenting the mission, locations, and significant 
activities of the 46th Engineer Battalion (46th Engr Bn) for 
the time periods May-July 31, 1966, February-October 1967 and 
February-April 1968.  The unit's mission included 
constructing airfields, highways, ports and base 
developments.  The Headquarters Company (HQ) produced potable 
water.  The unit's area of operation included Long Binh, Bien 
Hoa, Saigon, Vung Tau and Nui Dat.  During the Tet Offensive 
(January 31, 1968, to February 18, 1968), elements of the 
unit were located in the area of Long Binh and constructed 
defensive type bunkers.

Further, USASCRUR referred to military records documenting 
that combat operations occurred in the area of Long Binh 
during the Tet Offensive.  There were periodic mortar attacks 
on the base camp.  USASCRUR also stated that available U.S. 
Army casualty data did not list the veteran as wounded in 
action or injured.

VA medical records dated from February 2000 to October 2002 
are of record.  They reflect that the veteran participated in 
individual and group therapy for PTSD.

A VA psychiatric examination was performed in November 2002.  
The examiner stated that the veteran's claims file had been 
reviewed.  He pointed out that the evaluation was based on 
the one corroborated stressor; specifically, an injury the 
veteran sustained when he was performing his duties as a 
water supply specialist.  A water pump blew up in his face 
and he received treatment for his injuries.  Regarding the 
stressor, the veteran reported that he was checking a water 
purification unit when it exploded in his face.  He stated 
that he thought the Vietcong had sabotaged the area.  He 
reported that he gave instructions to others to get out of 
the area and that he was in a daze.  He noted that he 
received treatment at an aid station.  He left after two days 
and returned to his unit and carried out his duties as 
before.

The examiner remarked that the veteran reported symptoms 
likely associated with PTSD, which he related to mortar fire.  
Also, he reported dream content related to exposure to mortar 
fire.  The examiner observed that the findings on examination 
did not clearly meet the DSM-IV criteria for PTSD.  The 
veteran did not present the incident of the explosion and 
injury in service as a traumatic experience.  The examiner 
pointed out that there were life-long personality problems, 
as well as some symptoms of depression and a long history of 
alcohol abuse.  The diagnoses on Axis I were depressive 
disorder and alcohol abuse.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Continuity of symptomatology is required 
where a condition noted during service is not shown to be 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Furthermore, service connection may be granted 
for a disease diagnosed after service discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

Effective March 7, 2002, during the pendency of the veteran's 
claim of service connection for PTSD, 38 C.F.R. § 3.304(f) 
was revised to read as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  
(2)	If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
(3)	If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in- service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.

Inasmuch as the revision to 38 C.F.R. § 3.304(f) was not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.

As noted, where VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

III.  Analysis

As set forth above, there was one recorded complaint of "bad 
nerves" during service.  There were thereafter no documented 
recurrences of any complaints of nervousness during service, 
and no psychiatric disorders were identified at any time 
during service.  In fact, at his March 1973 military 
separation medical examination, psychiatric evaluation was 
normal.

A psychiatric disability, classified as depressive disorder, 
was first objectively demonstrated about two decades after 
the veteran completed military service, and examiners then 
found depressive disorder referable to alcoholism.  There is 
no competent medical evidence linking depressive disorder to 
any incident or incidents of service.  Moreover, primary 
alcoholism is not a condition for which service connection 
may be granted under governing criteria.  In summary, the 
Board finds that the evidence shows that the in-service 
episode of bad nerves was an acute and transitory phenomenon 
which resolved without producing chronic disability.

With respect to the claim of service connection for PTSD, the 
Board notes that the first consideration is whether the 
veteran was engaged in combat.  In that regard, the veteran 
served in Vietnam as a water purification specialist with an 
engineer battalion.  He did not receive any awards or 
decorations that would indicate combat participation, such as 
a Purple Heart or Combat Infantryman Badge.  His allegation 
that he received the Silver Star is not corroborated by the 
service department records.  There is no documentation to 
support that the Bronze Star Medal was awarded for combat 
participation nor documentation of any awards for valor in 
action against the enemy.  Considering the veteran's duty 
assignment in Vietnam and the absence of awards or 
decorations indicating combat exposure, the Board finds that 
the veteran did not engage in combat.  VA O.G.C. Prec. Op. 
No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (defining "engaged 
in combat with the enemy," as used in 38 U.S.C.A. § 
1154(b)).  

Consequently, because the veteran's reported stressors are 
not combat related, his testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged 
stressors.

Several of the veteran's alleged stressors involve episodes 
of having been under enemy attack.  He reported witnessing a 
buddy killed by a mortar round, shortly after the veteran and 
buddy arrived in Vietnam.  Further, he indicated that he was 
under enemy mortar and rocket attack during the Tet Offensive 
of early 1968.  In addition, he noted that he was later under 
enemy attack while serving at outposts where he performed 
water purification duties.  Here, USASCRUR's search of 
official records simply does not establish the claimed 
episodes alleged as stressors.

USASCRUR indicated that, during the Tet Offensive, elements 
of the veteran's unit were located in the area of Long Binh 
and constructed defensive type bunkers and that military 
records documented that combat operations occurred in the 
area of Long Binh during the Tet Offensive.  Nonetheless, as 
pointed out, the veteran was never cited for any such combat 
service.  

USASCRUR also noted that there were periodic mortar attacks 
on the base camp in the area of Long Binh during the Tet 
Offensive.  The Board finds that the veteran's statements 
that he was exposed to such attacks are not credible.  
Throughout the prosecution of his claim, the veteran's 
descriptions of stressors has changed.  First, the veteran 
described frequent mortar attacks and close encounters with 
enemy.  He then indicated that he had received the Silver 
Star; the evidence contradicts this statement.  He then 
reported that, just after his arrival in Vietnam, he saw a 
buddy, also a new arrival, get killed by a mortar round fired 
into a base camp.  He later admitted, however, that he was 
unable to name the buddy.  He also stated that, during the 
Tet Offensive, the enemy came through the wire and he shot a 
Vietnamese infiltrator right between the eyes, but the 
infiltrator turned out to have been the company barber.  This 
was the first time the veteran described such an incident, 
and he never discussed it again.  Regarding the water 
purification system blowing up, the veteran contended that it 
was possibly detonated by a booby trap.  He claimed that, on 
two separate occasions, upon returning to Vietnam after 
extended leave, he was told that his squad had been lost.  

Finally, when examined in 1999, the veteran, for the first 
time described an incident wherein he shot and killed a 
Vietnamese girl holding a rock which he mistook for a 
grenade.  None of the other previously described stressors 
were mentioned, with the exception of the water purification 
system exploding.  

The Board finds that the veteran lacks any credibility with 
regard to describing his alleged stressors.  He has 
embellished and changed the stressors from examination to 
examination and statement to statement.  Again, USASCRUR 
indicated that there were periodic mortar attacks on the base 
camp in the area of Long Binh during the Tet Offensive.  
Nonetheless, in light of the various and changing 
descriptions of stressors, the Board finds that the veteran's 
allegation of mortar attacks is not credible as well.  

The explosion of a water purification unit is the only 
alleged stressor corroborated by service medical records.  
Nevertheless, the evidence must still demonstrate that the 
explosion of the water purification unit, in this veteran's 
case, is sufficient to support a diagnosis of PTSD.  In 
November 2002, a VA psychiatrist specifically addressed the 
sufficiency of the veteran's one corroborated stressor.  The 
examiner determined that the veteran did not have PTSD 
referable to the corroborated in-service stressor.  That 
determination was based upon a reasoned opinion which was 
supported by review of the claims file.

The Board is aware that several VA clinicians have rendered a 
diagnosis of PTSD.  In some instances, the diagnosis of PTSD 
was based wholly on alleged stressors involving exposure to 
enemy attack.  These alleged stressors, however, have not 
been corroborated.

With respect to a psychiatric hospitalization from October to 
November 1996 when a diagnosis of PTSD was rendered, 
clinicians recorded the veteran's history of the in-service 
episode of explosion and head injury.  The veteran, however, 
then made no reference to the in-service episode of explosion 
and head injury as a stressful event or as a factor affecting 
any current nervous condition.  There is no indication from 
the report of hospitalization that the history of the 
explosion and head injury played any part in clinicians 
reaching a diagnosis of PTSD.  Even if the in-service episode 
of explosion and head injury did play a part in the 
formulation of the diagnosis of PTSD, VA clinicians provided 
no rationale for finding that the stressor was sufficient to 
support a diagnosis of PTSD.  The Board concludes that the 
report of VA hospitalization from October to November 1996 is 
entitled to much less probative value than the report of the 
VA clinician who examined the veteran in November 2002.

With respect to the VA psychiatric examination of January 
1999, the diagnosis of PTSD was based both on the veteran's 
account of exposure to enemy attack and on his account of the 
explosion of the water purification unit-in effect, the 
diagnosis of PTSD was based on uncorroborated stressors, as 
well as on the one verified stressor.  Moreover, the examiner 
did not review the claims file.  Again, for those reasons, 
the Board concludes that the January 1999 VA examiner's 
report is entitled to much less probative value than the 
November 2002 VA examiner's report.

The Board has taken note of the report of a private mental 
health clinician, who has referred to the various alleged 
stressors, other than the explosion of the water purification 
unit, in support of his assessment that the veteran has PTSD.  
The Board is aware that the private clinician's statement is 
based upon a review of the veteran's claims file.  There is, 
however, no independent evidence corroborating the existence 
of any of the alleged stressors other than the explosion of 
the water purification unit.  Medical statements, like that 
of the private clinician, which accept a veteran's 
uncorroborated reports as credible and relate PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  Hence, the private clinician's statement is 
not considered probative to whether the veteran has PTSD 
related to military service.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  As the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for a psychiatric 
disability, including PTSD, is denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


